UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

TONYA PHILPOT,

                           Plaintiff,

                   v.                                                          DECISION AND ORDER
                                                                                    17-CV-613S

COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________



          1.      Tonya Philpot brings this action pursuant to the Social Security Act (“the

Act”), seeking review of the final decision of the Acting Commissioner of Social Security

that denied her application for disability insurance benefits (“DIB”) and Supplemental

Security Income (“SSI”) under Titles II and XVI of the Act. (Docket No. 1). The Court has

jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c)(3).

          2.      Both parties moved for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure (Docket Nos. 8, 11), at which time this Court took the

matter under advisement without oral argument. For the following reasons, Plaintiff’s

motion is DENIED, and Defendant’s motion is GRANTED.

          3.      On October 21, 2013, Plaintiff protectively filed an application for DIB and

SSI with the Social Security Administration (“SSA”). (R.1 at 209-17). Plaintiff alleged

disability since April 14, 2013, due to headaches and post-traumatic stress disorder

(“PTSD”). (R. at 236, 272). On January 8, 2014, the SSA denied Plaintiff’s applications



1   Citations to the underlying administrative record are designated as “R.”


                                                       1
(R. at 141-52), and Plaintiff thereafter requested a hearing before an administrative law

judge (“ALJ”) (R. at 153-4). On June 27, 2016, ALJ Karen Wiedemann held a hearing at

which Plaintiff, assisted by counsel, and vocational expert (“VE”) Elizabeth Wheeler

appeared and testified. (R. at 36-67). At the time of the hearing, Plaintiff was 31 years

old (R. at 209), with at least a 12th grade education (R. at 41), and past work experience

as a fast food worker (R. at 61-62, 237-8, 255-62). The ALJ considered the case de novo

and, on August 2, 2016, issued a written decision denying Plaintiff’s application for

benefits. (R. at 17-35). The Appeals Council denied Plaintiff’s request for review on May

5, 2017. (R. at 1-6). Plaintiff filed the current action on July 5, 2017, challenging the

Commissioner’s final decision.2 (Docket No. 1).

       4.      A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the function of a

reviewing court “is limited to determining whether the SSA’s conclusions were supported

by substantial evidence in the record and were based on a correct legal standard.”

Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotations marks omitted). The

Commissioner’s determination will be reversed only if it is not supported by substantial

evidence or there has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir.

1983); Marcus v. Califano, 615 F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is that

which amounts to “more than a mere scintilla,” and it has been defined as “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842 (1971).


2The ALJ’s August 2, 2016 decision became the final decision of the Acting Commissioner of Social
Security (“Commissioner”) on this matter when the Appeals Council denied Plaintiff’s request for review.


                                                   2
Where evidence is deemed susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

      5.     “To determine on appeal whether an ALJ's findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams on Behalf of Williams v. Bowen,

859 F.2d 255, 258 (2d Cir. 1988).           If supported by substantial evidence, the

Commissioner's finding must be sustained “even where substantial evidence may support

the plaintiff's position and despite that the court's independent analysis of the evidence

may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner's determination

considerable deference and will not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      6.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled within the meaning of the Act. See

20 C.F.R. §§ 404.1520, 416.920. The Supreme Court recognized the validity of this

analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing whether

a claimant is disabled. 482 U.S. 137, 140-42, 107 S. Ct. 2287, 2291, 96 L. Ed. 2d 119

(1987).

      7.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If he is not,



                                             3
              the [Commissioner] next considers whether the claimant has
              a “severe impairment” which significantly limits her physical or
              mental ability to do basic work activities. If the claimant
              suffers such an impairment, the third inquiry is whether, based
              solely on medical evidence, the claimant has an impairment
              which is listed in Appendix 1 of the regulations. If the claimant
              has such an impairment, the [Commissioner] will consider her
              disabled without considering vocational factors such as age,
              education, and work experience; the [Commissioner]
              presumes that a claimant who is afflicted with a “listed”
              impairment is unable to perform substantial gainful activity.
              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant's severe
              impairment, she has the residual functional capacity to
              perform her past work. Finally, if the claimant is unable to
              perform her past work, the [Commissioner] then determines
              whether there is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 404.1520; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       8.     Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, 482 U.S.

at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step is divided

into two parts. First, the Commissioner must assess the claimant's job qualifications by

considering her physical ability, age, education, and work experience. Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. § 423(d)(2)(A); 20

C.F.R. § 404.1520(f); Heckler v. Campbell, 461 U.S. 458, 460, 103 S. Ct. 1952, 1954, 76

L. Ed. 2d 66 (1983).

       9.     The ALJ’s decision analyzed Plaintiff’s claim for benefits under the process

set forth above. At step one, the ALJ found that Plaintiff has not engaged in substantial

gainful activity since April 14, 2013, the alleged onset date. (R. at 22). At step two, the




                                             4
ALJ found that Plaintiff had the following severe impairments: history of arthroscopic knee

surgeries; obesity; asthma; occipital neuralgia and migraines; anxiety/post-traumatic

stress disorder (“PTSD”); major depressive disorder (“MDD”) and attention deficit

hyperactivity disorder (“ADHD”). (R. at 22-23). At step three, the ALJ found that Plaintiff’s

impairments, singly or in combination, did not meet or medically equal any of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 23-24).

        10.     Next, the ALJ determined that Plaintiff had the residual functional capacity

(“RFC”) to perform a range of light work as defined in 20 C.F.R. § 404.1567(b) and

416.967(b), with certain exceptions3. (R. at 24-30).

        11.     At step four, the ALJ found that Plaintiff could not perform her past relevant

work. (R. at 30). At step five, the ALJ relied on the VE’s testimony and found that Plaintiff

can perform jobs that exist in significant number in the national economy given her age,

education, work experience, and RFC. (R. at 30-31). Accordingly, the ALJ determined

that Plaintiff was not under a disability as defined by the Act. (R. at 31).

        12.     Plaintiff argues that the ALJ’s determination of her RFC is not supported by

substantial evidence because the ALJ failed to incorporate all of Plaintiff’s non-severe

impairments into her RFC determination. (Docket No. 8 at 13-15). Specifically, Plaintiff

contends that despite the fact that the ALJ’s RFC determination restricted Plaintiff to “work

that is simple, routine and repetitive involving simple work[-]related judgment “ as well as

that which limits Plaintiff to only occasional interaction with the general public (R. at 24-




3 The ALJ found that Plaintiff retained the RFC for light work, except that such work must be simple, routine

and repetitive involving simple work related judgment such that the Plaintiff can understand, remember and
carry out; limit Plaintiff’s interaction with the general public to only occasional instances, and must not
expose Plaintiff to concentrated extreme cold or humidity, or fumes, odors, dusts, and gases in the
workplace. (R. at 24).


                                                     5
30), the ALJ “did not incorporate the Plaintiff’s limitations in concentration, persistence

and pace into the RFC assessment.” (Docket No. 8 at 15).

         13.    An ALJ has the responsibility to determine a claimant’s RFC based on all

the relevant medical evidence and other evidence on the record.                20 C.F.R. §§

404.1527(d)(2), 404.1545(a), 404.1546(c). The claimant has the burden to demonstrate

functional limitations that preclude any substantial gainful activity. See 42 U.S.C. §

423(d)(5)(A); 20 C.F.R. §§ 404.1512(c), 404.1545(a)(3); SSR 96-4p, 1996 WL 374187;

see also Bowen, 482 U.S. at 146 n.5.           There has been no objection to the ALJ’s

assessment of Plaintiff’s physical impairments, so we restrict our inquiry to the ALJ’s

evaluation and discussion of Plaintiff’s mental impairments.

         14.    The ALJ found that Plaintiff had mild restriction in activities of daily living

and moderate difficulties with social functioning, concentration, persistence, or pace

related to PTSD, ADHD, and anxiety. (R. at 23-24, 29). Plaintiff points to an ALJ’s

obligation when determining a claimant’s RFC to conduct a detailed assessment

“itemizing various functions contained in the broad categories found in paragraphs B and

C [of the adult mental disorders listings in 12.00 of the Listing of Impairments, and

summarized on the PRTF4].” Gillie v. Colvin, 2016 U.S. Dist. LEXIS 119500 at *19

(W.D.N.Y. Sept. 3, 2016) (quoting Karabinas v. Colvin, 16 F. Supp.3d 206, 215 [W.D.N.Y.

2014]) (citations omitted). (Docket No. 8 at 14).

         15.    In doing so, Plaintiff seems to argue that a failure to explicitly include the

phrase “moderate limitations in concentration, persistence and pace” in either the RFC

analysis or hypothetical questions posed to the VE constitutes a failure to account for



4   Psychiatric Review Technique Form


                                               6
such limitations in an RFC determination (Docket No. 8 at 13-15).             However, this

argument is unavailing.

       16.    The Second Circuit has found that failure to explicitly incorporate a

claimant's limitations in concentration, persistence, or pace in a hypothetical is harmless

error if "(1) medical evidence demonstrates that a claimant can engage in simple, routine

tasks or unskilled work despite limitations in concentration, persistence, and pace," and

the challenged hypothetical is limited "to include only unskilled work"; or (2) the

hypothetical "otherwise implicitly account[ed] for a claimant's limitations in concentration,

persistence, and pace[.]" Anthony S. v. Berryhill, 2018 U.S. Dist. LEXIS 160495 at *29

(N.D.N.Y. Sept. 20, 2018) (quoting McIntyre v. Colvin, 758 F.3d 146, 150 (2014).

       17.    In determining Plaintiff’s RFC, the ALJ considered and discussed records

of physical, neurological, psychiatric, and psychological examinations of Plaintiff

conducted between 2013 and 2016. (R. at 25-30). Gregory Fabiano, Ph.D. performed a

psychiatric examination of Plaintiff on December 23, 2013. (R. at 423-27). Dr. Fabiano

found Plaintiff to be responsive and cooperative, with no deficits in her manner of relating,

social skills, or overall presentation, and she was well-groomed. Id. In addition, Plaintiff

was “coherent and goal[-]directed”; oriented to person, place and time; her mood was

euthymic; and her affect was “of full range and appropriate in speech and thought

content”. Id. Attention and concentration were mildly impaired, as were Plaintiff’s recent

and remote memory, but Plaintiff’s “intellectual functioning appeared to be average” and

her insight and judgment were good. Id.

       18.    Dr. Fabiano observed that Plaintiff “appears to have some mild to moderate

limitations in her ability to maintain attention and concentration, relate adequately with




                                              7
others, and appropriately deal with stress due to psychiatric symptoms,” and diagnosed

Plaintiff with moderate MDD, ADHD, anxiety, and cocaine dependence in sustained full

remission. Id. However, Dr. Fabiano concluded that these issues “do[] not appear to be

significant enough to interfere with [Plaintiff’s] ability to function on a daily basis,” noting

that Plaintiff “does not [] appear to have any limitations in her ability to follow and

understand simple directions and instructions, perform simple tasks independently,

maintain a regular schedule, learn new tasks, perform complex tasks independently, or

make appropriate decisions” and that she is able to manage her money. Id. at 426-27.

       19.    The ALJ found this opinion to consistent with the evidentiary record, pointing

to Plaintiff’s testimony that she enjoys reading, which requires significant attention and

concentration (R. at 28, 50); that she lives with her boyfriend and his son, (R. at 28, 51-

53) and is able to travel independently (R. at 28, 423); the fact that Plaintiff is able to

maintain personal hygiene, cook for herself, manage money, take medications

appropriately, and follow up with medical treatment plans (R. at 27-28, 426-27, 651, 664,

674, 686); and that she is able to communicate effectively, asking and answering

questions, her speech clear, coherent, and spontaneous, and insight and judgment are

fair (R. at 27-28, 652, 656, 659, 662-63, 666, 667-68, 672, 674, 676, 6802, 683-84, 685-

87, 691) Accordingly, the ALJ afforded Dr. Fabiano’s opinion great weight. (R. at 28).

       20.    The ALJ also discussed Plaintiff’s ongoing litigation to regain custody of her

minor daughter, and that Plaintiff reported experiencing stress and feelings of frustration

related to the case, (R. at 28, 650-51, 664, 670-71, 689), but noted that Plaintiff

“understands that this is transitional stress due to the ongoing court case and her

symptoms should resolve when the court case concludes” (R. at 664). At a January 9,




                                               8
2015 psychiatric evaluation conducted at DENT Neurologic Institute (“DENT”), Plaintiff

even “request[ed] a letter from [DENT] stating that she is stable and should be granted

custody of her daughter, which [the evaluator] agreed to.” (R. at 689).

        21.     The Commissioner has established a two-step process to evaluate a

claimant's testimony regarding her symptoms:

                 First, the ALJ must consider whether the claimant has a
                medically determinable impairment which could reasonably
                be expected to produce the pain or symptoms alleged by the
                claimant. Second, if the ALJ determines that the claimant is
                impaired, he then must evaluate the intensity, persistence,
                and limiting effects of the claimant's symptoms. If the
                claimant's statements about his symptoms are not
                substantiated by objective medical evidence, the ALJ must
                make a finding as to the claimant's credibility.

Matejka v. Barnhart, 386 F. Supp. 2d 198, 205 (W.D.N.Y. 2005); see 20 C.F.R. §§

404.1529, 416.929.5

        22.     “If the ALJ determines that the claimant is impaired, he must then evaluate

the intensity, persistence, and limiting effects of the claimant's symptoms. If the claimant's

statements about her symptoms are not substantiated by objective medical evidence, the

ALJ must make a finding as to the claimant's credibility. See Genier v. Astrue, 606 F.3d

46, 49 (E.D.N.Y. 2010).            “Genuine conflicts in the medical evidence are for the




 5 The Social Security Administration has updated its guidance on evaluating symptoms in disability claims.

See SSR 16-3p, 2016 WL 1119029 (effective March 16, 2016). The new ruling eliminates the term
“credibility” from the Administration’s sub-regulatory policies to “clarify that subjective symptom evaluation
is not an examination of the individual's character” and it also aims to “more closely follow our regulatory
language regarding symptom evaluation.” Id. at *1. Accordingly, the Commissioner will consider “all of the
evidence in an individual’s record when they evaluate the intensity and persistence of symptoms after they
find that the individual has a medically determinable impairment(s) that could reasonably be expected to
produce those symptoms. Id. at *1-2. Moreover, the now rescinded SSR 96-7p and SSR 16-3p are not
patently inconsistent, as a comparison of the two reveals substantial consistency, both in the two-step
process to be followed and in the factors to be considered in determining the intensity and persistence of a
party's symptoms. Compare SSR 16-3p with SSR 96-7p. Therefore, it is appropriate to evaluate Plaintiff's
credibility in light of the new guidance the Administration has provided.


                                                      9
Commissioner to resolve,” Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002), and the

court “must show special deference” to credibility determinations made by the ALJ, “who

had the opportunity to observe the witnesses' demeanor” while testifying. Yellow Freight

Sys. Inc. v. Reich, 38 F.3d 76, 81 (2d Cir. 1994).

        23.     During the hearing that lasted nearly an hour,6 Plaintiff testified that she has

been unable to work during the relevant period—April 14, 2013 through August 2, 2016—

due to PTSD; anxiety and crying spells; difficulty talking; panic attacks (once or twice a

week with medication); migraines (six or seven each month with medication); depression;

paranoia; auditory hallucinations; poor memory, stress management, sleep, and

concentration. (R. at 42-51). However, Plaintiff does not attribute these factors as the

reason she left a full-time position as a night manager at a Dunkin Donuts, instead stating

that she had felt “too busy,” and that she “didn’t want to live that life.” (R. at 58). Plaintiff

also does not claim that she was fired from a similar job at a different Dunkin Donuts (her

most recent gainful employment which was terminated in April, 2013) because of these

alleged limitations. (R. at 42).

        24.     Here, at the first step of the credibility analysis, the ALJ found that Plaintiff’s

medically determinable impairments could reasonably be expected to cause the alleged

symptoms. (R. at 25). But at the second step, the ALJ found that “the claimant’s

statements concerning the intensity, persistence and limiting effects of these symptoms

are not entirely consistent with the medical evidence and other evidence in the record.”

Id.




6 The June 27, 2016 hearing at which Plaintiff (assisted by counsel) and the VE testified lasted 54 minutes.
(R. at 36-67).


                                                    10
        25.     In finding thusly, the ALJ considered Plaintiff’s daily activities (normal, with

some isolationism); her ability to regulate medications and attend regular appointments

with counselors and doctor; the significant improvement in her PTSD, MDD, ADHD

indicated in treatment notes; that evaluators consistently found Plaintiff to have good

insight and judgment, and that her migraines are well-controlled with ongoing treatment7

and thus would not bar Plaintiff from gainful employment or activity. (R. at 25-29). This

Court finds no fault with the ALJ’s credibility determination.

        26.     The ALJ’s hypothetical questions limited the VE to consider only “work that

is simple, repetitive and routine involving simple work-related judgment,” and that which

requires only “occasional public interaction.” (R. at 63). These restrictions correlate to

“unskilled work,” “work which needs little or no judgment to do simple duties that can be

learned on the job in a short period of time,” which require “little specific vocational

preparation,” (“SVP”). 20 C.F.R. § 404.1568(a), and account for Plaintiff’s moderate

social difficulties.

        27.     Although Plaintiff points out that when asked about a hypothetical individual

who was off-task 15 percent of the day due to panic attacks or migraines, or who needed

to lay down for an hour a day in addition to regularly scheduled breaks due to migraines

or pain would not be able to sustain employment (Docket No. 8 at 5, R. at 65-66), the ALJ

did not find that Plaintiff would require such exceptions. (R. at 25-28, 63-65).

        28.     Ample medical evidence supports the ALJ’s determination that Plaintiff is

capable of completing simple, routine, and repetitive tasks; that Plaintiff has good insight

and judgment; and that she is able to interact adequately with others or the general public


7 On January 26, 2016, Plaintiff described her response to migraine treatments as “fantastic,” and records
indicate that she was not having any breakthrough migraines. (R. at 654).


                                                   11
as long as those interactions are only occasional. Therefore, this Court finds the ALJ’s

hypothetical questions to the VE were appropriately restrictive and without error.

       29.     Having reviewed the ALJ’s decision in light of Plaintiff’s arguments, this

Court finds Plaintiff’s blanket claim that the ALJ did not incorporate mental impairments

in her RFC determination to be unpersuasive. The ALJ ’s determination was based on

an adequate consideration of the medical and other evidence in the record, and the ALJ

appropriately accounted for Plaintiff’s moderate limitations in concentration, persistence,

and pace by restricting the VE to considering only unskilled work.

       30.     Therefore, this Court finds that the ALJ’s determination that Plaintiff was not

disabled is supported by substantial evidence. Plaintiff’s Motion for Judgment on the

Pleadings is therefore denied, and Defendant’s motion seeking the same relief is granted.



         IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 8) is DENIED.

         FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket No.

11) is GRANTED.

         FURTHER, that the Clerk of Court is directed to close this case.

         SO ORDERED.


Dated:         December 6, 2018
               Buffalo, New York
                                                            William M. Skretny
                                                          WILLIAM M. SKRETNY
                                                      United States District Court Judge




                                              12
